PER CURIAM.
This is an appeal from an order denying plaintiff’s motion for a new trial or judgment n.o.v. The trial court adopted the jury’s findings: 1) that defendant was negligent in the operation of a vehicle in which plaintiff was a passenger; 2) that plaintiff’s damages amounted to $31,250; and 3) that plaintiff was not permanently injured.
We hold that the finding as to damages and the finding as to permanency are irreconcilable. Carufel v. Steven, 293 N.W.2d 47 (Minn.1980). Accordingly we reverse and remand for a new trial on those issues only.
Reversed.